PER curiam:.
Appellant challenges an order by which his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 was summarily denied as successive. We reverse.
The trial court, without addressing appellant’s allegations of ineffective assistance of trial counsel, denied the motion for the reason that the motion was proeedurally barred as successive. Appellant complied with the dictates of Rule 3.850(c)(4), Florida Rules of Criminal Procedure, and Thomas v. State, 686 So.2d 699 (Fla. 4th DCA 1996), by alleging that the trial court had failed to rule on the merits of his previously filed 3.850 motion. Once appellant complied with the rule it was incumbent upon the trial court to attach those portions of the record substantiating its ruling. See Pryor v. State, 625 So.2d 917 (Fla. 1st DCA 1993). There was no copy of the prior motion or other documents attached to the order. Therefore, the cause is remanded for the attachment of any documents that would support the court’s ruling or for further proceedings consistent with the rule.
REVERSED and REMANDED for further proceedings.
JOANOS and WOLF, JJ., and SMITH, LARRY G., Senior Judge, concur.